Citation Nr: 0109522	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the amount of $6,446.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The veteran, who died in October 1994, was honorably 
discharged from the United States Army in September 1971 with 
over twenty years of active duty service.  The appellant is 
the surviving spouse of the deceased veteran.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1999 decision of the Committee on 
Waivers and Compromises (the Committee) of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDING OF FACT

The appellant's failure to notify VA of receipt of additional 
income other than her Social Security benefits (service 
department survivors' annuity benefits, interest income and 
life insurance proceeds) concurrently with her receipt of 
death pension benefits beginning in February 1995 constituted 
a willful failure to disclose a material fact with the intent 
to retain eligibility for death pension benefits.


CONCLUSION OF LAW

The appellant's actions leading to an overpayment of death 
pension benefits constituted misrepresentation of a material 
fact, precluding further consideration of waiver of the 
overpayment.  38 U.S.C.A. § 5302(c) (West 1991); 38 C.F.R. 
§ 1.965(b)(1) (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The pertinent facts surrounding the creation of the 
overpayment at issue may be briefly set forth as follows:  
The appellant filed a claim in November 1994 for death 
pension benefits, stating that her income was limited to 
Social Security payments in the amount of $300 a month.  
Although her deceased husband was a military retiree, she 
specifically indicated that she did not have a claim pending 
for a service department survivor benefit plan (SBP) annuity 
or was in receipt of benefits payable under an SBP award at 
the time she filed her claim for the death pension.  Based on 
this information, the appellant was awarded death pension 
benefits in January 1995, payable at a reduced rate based on 
the difference between the maximum annual rate and her Social 
Security income, effective November 1, 1994.  An award letter 
dated January 24, 1995, informed her of this action.  She was 
also advised by this letter of her obligation to report any 
changes in her income, specifically, in the following terms:

Your rate of VA pension depends on total 
"family" income which includes income 
and that of any dependents.  We must 
adjust your payments whenever this income 
changes.  You must notify us immediately 
if income is received from any source 
other than that shown above [referencing 
her receipt of Social Security benefits].  
You must also report any changes in the 
income shown above.  Your failure to 
promptly tell VA about income changes may 
create an overpayment which will have to 
be repaid.

Enclosed with the above-cited letter was a VA Form 21-8767 
which contained additional information concerning her rights 
to receive death pension benefits, including notice of her 
obligation to promptly notify VA of any income or net worth 
changes.

In March 1998, the record reflects that the RO was notified 
by a computer matching program that the appellant had been 
collecting SBP annuity benefits, interest income from a 
federal credit union and life insurance proceeds since 
February 1995, which along with her Social Security benefits, 
gave her a yearly income of over $10,000, far in excess of 
the maximum annual pension rate of $5,386 for a surviving 
spouse with no dependents.  Acting on this information, the 
RO sent her a letter in September 1998 informing her that it 
proposed to terminate her death pension award based on excess 
income effective February 1, 1995.  Later that same month, 
she responded to the RO's letter by submitting a "Statement 
in Support of Claim," VA Form 21-4138, in which she 
requested that payment of her pension benefits be "stopped 
immediately" due to the excess income reported to her by the 
RO.  She admitted that she began receiving the SBP benefits 
and a lump sum from her husband's life insurance policy soon 
after applying for VA death pension benefits, but she 
indicated that she was not "fully informed" of her 
obligation to notify VA of income changes because she did not 
know that her death pension benefits were income dependent.  
Subsequently, the appellant's death pension award was 
terminated by award action in October 1998, effective 
February 1, 1995, creating an overpayment of $6,446.

In January 1999, the appellant filed a request for waiver of 
the overpayment.  In support of her waiver claim, she 
attached a Financial Status Report dated November 3, 1998.  
On this form, she indicated that her monthly income totaled 
$1,288.52 from Social Security ($750), SBP ($411) and 
retirement ($127.52), and that her expenses exceeded her 
income by approximately $23 a month without including costs 
for medications.  In a May 1999 decision, the Committee 
denied the appellant's request for waiver.  The Committee 
determined that the evidence of record showed that the 
appellant committed bad faith by, in essence, willfully 
failing to report her receipt of the SBP annuity, interest 
income and life insurance proceeds.  Accordingly, the 
Committee stated that it could not consider her request for 
waiver of the assessed overpayment under the standards of 
equity and good conscience.  In her notice of disagreement 
and substantive appeal, the appellant did not dispute the 
amount and/or creation of the overpayment, but she again 
reiterated that she was not aware of the need to report 
changes in her income and was not aware of how her other 
income impacted her right to receive VA death pension 
benefits.  She added that it would be a hardship to pay back 
the indebtedness in light of her present financial status.  
Her representative argued in the "Statement of Accredited 
Representation in Appealed Case," VA Form 646, dated in 
October 2000, that VA was at least partially at fault in the 
creation of the overpayment because it knew that the veteran 
was a military retiree when the appellant filed for death 
pension benefits in November 1994, and therefore should have 
verified whether she was receiving SBP benefits before paying 
her death pension.  The representative added that with the 
exception of the signature block, it appeared that someone 
else completed the appellant's death pension application form 
and therefore, she unwittingly relied on someone's knowledge 
of the VA system when she filed for these benefits.

Analysis

Waiver of recovery of overpayments may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. §§ 5302(a), (c) (West 
1991).  In essence, "equity and good conscience" means 
fairness to both the appellant and to the government.  38 
C.F.R. § 1.965(a) (2000).

However, a finding of fraud, misrepresentation and/or bad 
faith on the part of the appellant precludes consideration of 
waiver of recovery of the debt.  38 C.F.R. § 1.965(b) (2000).  
In other words, if fraud, misrepresentation, or bad faith is 
found, the elements of the standard of equity and good 
conscience are not for consideration, since the granting of 
waiver of recovery is precluded by operation of law.  38 
U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government.  38 C.F.R. § 1.965(b).

Similarly, to establish fraud or misrepresentation, it must 
be determined that there was a willful misrepresentation of a 
material fact, or the willful failure to disclose a material 
fact, with the intent of obtaining or retaining, or assisting 
an individual to obtain or retain, eligibility for VA 
benefits.  It must be shown that the willful intent to either 
misrepresent or fail to disclose was done with the knowledge 
that such misrepresentation or failure would result in the 
erroneous award or erroneous retention of VA benefits.

It is the decision of the Board that the appellant's failure 
to notify the RO of her receipt of the SBP annuity, interest 
income and life insurance proceeds beginning from the date 
she started collecting these benefits in February 1995 is 
deemed to be representative of a willful failure to disclose 
a material fact, with the intent to retain eligibility for VA 
death pension benefits.  As fully detailed above, the 
evidence of record discloses that the appellant was awarded 
death pension benefits effective in November 1994, and during 
the period in which she was in receipt of these benefits, she 
was on record notice of her obligation to promptly notify VA 
of any changes in her income or net worth.  However, as 
alluded to above, the appellant did not report the 
aforementioned changes in her income status until the RO was 
notified of such by a computer matching program in March 
1998.  It is not shown by any evidence that the appellant 
lacked mental capacity or was otherwise unaware of her 
responsibility to provide timely and accurate information 
concerning her income in connection with her receipt of VA 
death pension benefits.  To the contrary, as noted above, it 
is shown that she was well aware of the need to report 
changes in income or net worth because it was clearly 
explained to her in the January 1995 award letter that her 
death pension claim was awarded based only on her Social 
Security income, and that her receipt of any additional 
income from other sources needed to be reported immediately.  
Based on the information she was provided concerning her 
income reporting obligations in addition to her own 
admissions contained in her September 1998 statement, where 
she indicated that she began receiving the SBP, interest 
income and life insurance proceeds "soon after" applying 
for the VA death pension, the Board finds that her statements 
expressed in her waiver request that she was not "fully 
informed" of the income reporting requirements to be of a 
dubious nature and lacking in sufficient credibility to 
explain away her failure to timely advise VA of her 
additional income that she began collecting in February 1995.  
In the Board's view, the willful nature of her 
misrepresentation of this income for the years 1995 to 1998 
is demonstrated by these facts.

Further, and notwithstanding the representative's arguments 
made in the VA Form 646 cited above, by her signature on the 
death pension application form, she attested fully to the 
representations made on that form, to include her negative 
responses to receipt of additional income other than from 
Social Security and to the fact that she did not then have a 
claim pending or was in receipt of SBP benefits.  The fact 
that her late husband was a military retiree does not 
mitigate the Board's findings herein as it is clear from the 
aforementioned VA death pension application form as well as 
the facts presented that it was the solely the responsibility 
of the appellant to notify VA of whether she either had a 
claim pending or was in actual receipt of SBP benefits.
On the basis of above, the Board concludes that the appellant 
failed to disclose a material fact concerning a change in her 
income beginning in February 1995.  Absent a valid 
explanation for this omission, her failure to do so was 
willful in nature and shows an intent to retain eligibility 
for VA benefits under false pretenses.  As detailed above, 
the appellant was on notice of her obligation to notify the 
RO promptly of any changes in her income or net worth at the 
time she was awarded death pension benefits in January 1995, 
effective from November 1, 1994.  She evidently chose to 
ignore this obligation when she began collecting the SBP, 
interest income and life insurance proceeds in February 1995.  
As stated above, the appellant has offered no valid 
explanation on appeal concerning her failure to disclose 
these facts and thus, the Board concludes that her failure to 
disclose was willful in nature.  That a change in her income 
by receipt of the aforementioned benefits represents a 
"material" fact is not in doubt; VA death pension awards 
are based on the difference between countable annual income 
and the maximum annual rate for a given reporting period and 
thus, there can be no mistaking that any changes in income or 
net worth could potentially impact a claimant's right to 
receive such benefits.

Accordingly, further consideration of the appellant's waiver 
claim under the standard of equity and good conscience, which 
would include the element of financial hardship claimed on 
appeal and review of the information contained in her 
Financial Status Report of November 1998, is legally barred 
by statute.  38 U.S.C.A. § 5302(c) (West 1991).

With respect to the above, the Board finds that 
notwithstanding the recent amendments to title 38 of the U. 
S. Code enacted by the VCAA, no undue prejudice to the 
appellant is evident by a disposition by the Board herein, as 
the amended "duty to notify" and duty to assist" 
provisions of the VCAA specifically provide that VA is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance will aid in 
substantiating the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 
(2000) (to be codified as amended at 38 U.S.C. §§ 5103 and 
5103A).  Regarding the "duty to notify," the Board finds 
that the RO's proposed pension termination letter of 
September 1998, its final termination action letter of 
October 1998 (which was issued prior to expiration of the 60-
days notice and comment period because the appellant filed a 
"Statement in Support of Claim" in September 1998 
requesting immediate termination of her death pension 
benefits on account of her receipt of the SBP income) as well 
as its May 1999 waiver decision and November 1999 statement 
of the case furnished to the appellant and her representative 
in connection with this claim provided more than sufficient 
notice of the kind of information she would need to 
substantiate her claim.  Furthermore, with respect to the 
duty to assist, as it is not claimed by the appellant or 
shown by the record on appeal that there exists any 
additional evidence that would be necessary to substantiate 
her waiver claim, the Board concludes that there is no 
reasonable possibility that further assistance or development 
will result in a grant of the benefits sought.  Cf. Weaver v. 
Principi, No. 00-2284 (U. S. Vet. App. Mar. 15, 2001).


ORDER

Waiver of an overpayment of death pension benefits in the 
amount of $6,446 is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

